Citation Nr: 1130722	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  04-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied the Veteran's request for service connection for a neck condition.  In March 2006, the Veteran testified at a personal hearing at the RO before a Decision Review Officer.  The transcript of the hearing is in the record.  This matter was previously before the Board in August 2009 when the Board remanded the Veteran's claim for additional development of the medical evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is necessary of the Veteran's claim for service connection for a neck disability. 

The Veteran contends that his current neck condition is the result of an in-service injury to the cervical spine.  The Veteran's DD Form 214 shows that he served in the Republic of Vietnam from May 1969 to April 1970.  The Veteran's service treatment records indicate that he complained of neck pain of three days duration in February 1970.  He was treated at the time for cervical muscle tension.  

The Veteran has repeatedly claimed that he was medically evacuated to the Army Hospital at Long Binh, where he remained for two to three weeks.  The Board remanded this claim in August 2009 in order to attempt to obtain treatment records from this Army hospital from the period from May 1969 to April 1970.  Upon review of the record, the Board notes that the AMC made several requests for information to the National Personnel Records Center (NPRC), received a negative response to such requests, and ultimately issued a formal finding of unavailability based on these responses.  The Board notes, however, that the AMC requested only records from Long Binh Army Hospital from 1969, and the formal finding of unavailability covered only the period from October 1, 1969 to December 31, 1969.  As noted in the Board's August 2009 remand, the AMC must additionally attempt to obtain records covering the period from January 1970 to April 1970.  The RO or AMC must attempt to obtain these records before a decision may be rendered in the instant case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the NPRC, or other appropriate source, and attempt to obtain the in-patient clinical records for a hospitalization the Veteran reported as occurring at the Long Binh Army Hospital, Vietnam, sometime between January 1970 and April 1970.  If necessary, the Veteran should be given an opportunity to provide more specific information pertaining to his hospitalization before a search is undertaken.  If the requested records are unavailable, or the search for them otherwise yields negative results, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c).

2.  After the requested development is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


